Citation Nr: 1456865	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  10-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability, claimed as due to herbicide exposure.

3.  Entitlement to service connection for arthritis, claimed as affecting the back and knees.

4.  Entitlement to service connection for erectile dysfunction.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression.

6.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD) and anxiety with memory loss and confusion.



REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1971.

These matters come before the Board of Veterans' Affairs (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In September 2009, the RO issued a rating decision denying the Veteran's claims of entitlement to service connection for diabetes mellitus and arthritis, among other disabilities.  The RO issued a July 2011 rating decision denying his petition to reopen a claim of entitlement to service connection for depression, as well as claims for entitlement to service connection for an acquired psychiatric disorder (including PTSD and anxiety with memory loss and confusion), a skin disorder, and erectile dysfunction. 

In February 2012, the Veteran and his spouse testified before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

The Board last remanded the Veteran's appeal in November 2013 for additional evidentiary development.  As relevant to the claims decided herein, the Board instructed the AMC to send the Veteran notice advising him as to the evidence needed to substantiate a claim of service connection on a secondary basis, as well as to provide the Veteran with appropriate VA examinations with respect to his claims for arthritis, diabetes mellitus, and erectile dysfunction.  Such notice was provided and the Veteran was afforded VA examinations in February 2014.  Thus, the Board finds that there has been substantial compliance with its November 2013 remand instructions with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for depression, as well as entitlement to service connection for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not substantiate or establish the existence of current diabetes mellitus at any time during the appeal.  

2.  The evidence of record does not substantiate or establish the existence of a current skin disability at any time during the appeal.  

3.  There is no competent or probative evidence establishing that the Veteran's arthritis of the right knee and lumbosacral spine is etiologically related to active service, or that it is proximately due to or aggravated by the Veteran's service-connected chondromalacia patella, with calcification of the patellar tendon, of the bilateral knees, or that it manifested within one year of the Veteran's separation from service.

4.  There is no competent or probative evidence establishing that the Veteran's erectile dysfunction is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2014).

2.  The criteria for a grant of service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2014).

3.  The criteria for a grant of service connection for arthritis of the back and knees have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The criteria for a grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Correspondence dated in April 2009 and November 2010 provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters were issued prior to the rating decisions on appeal.  Moreover, following issuance of the April 2009 and November 2010 correspondences, and opportunity for the Veteran to respond, the recent March 2014 supplemental statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

Concerning the VA's duty to assist, the Board notes that the Veteran's relevant post-service VA and private treatment records, records from the Social Security Administration (SSA), and his own lay statements as well as lay statements from others in support of his claims have been obtained.  Although the Veteran vaguely made reference to the potential of other private treatment records which have not been associated with his claims file at his February 2012 Travel Board hearing, he did not provide a sufficient response to the AMC's efforts to identify and obtain authorization for additional records.  Specifically, the Veteran signed and returned several blank VA Form 21-4142s in response to the AMC's correspondence seeking authorization to obtain additional private treatment records.

Under the law, VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim.  "Necessary" refers to situations in which the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant, (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, VA examinations with respect to the issues of service connection for arthritis, diabetes, and erectile dysfunction were obtained in February 2014.  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they considered all of the pertinent evidence of record and the statements of the Veteran; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that a VA examination was not obtained with respect to the Veteran's claim for entitlement to service connection for a skin disability.  Here, as discussed in greater detail below, the evidence does not show that the Veteran has been diagnosed with a skin disability at any time during the course of this appeal.  As such, no examination is warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see also Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995) (observing that to establish service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury). 

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing transcript reflects that the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999), and Constantino v. West, 12 Vet. App. 517 (1999).  The transcript reflects that the Veterans Law Judge asked the Veteran about his contentions and informed him that evidence relating the claimed disabilities to his period of active duty service was necessary to substantiate his claims.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue on appeal were nonprejudicial to the Veteran.  The Veteran has been afforded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and presented testimony before the undersigned at a Board hearing.  Accordingly, the Board will address the issues on appeal below.

II.  Service Connection Claims

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection for certain chronic diseases, such as arthritis and diabetes mellitus, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Diabetes Mellitus & Skin Disability

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

These diseases include:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, Ischemic heart disease, all chronic B-cell leukemias, Multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, Early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers, and Soft-tissue sarcoma.  

With respect to the Veteran's claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, the RO has conceded that he was presumed to be exposed to Agent Orange during his service in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that diabetes mellitus is among the diseases for which service connection based on herbicide exposure will be presumed.  

However, review of the Veteran's service treatment records does not reveal diagnosis of or treatment for diabetes or any other disability manifested by abnormal blood sugar levels.  Although the RO and AMC denied his claim on the basis that there was no diabetes diagnosis of record, the Board notes that the Veteran had been followed for "pre-diabetes."  As such, the Board directed that the Veteran be provided with a VA diabetes examination in its November 2014 Remand to clarify his diagnosis.

The Veteran was provided with a VA diabetes mellitus examination in February 2014, at which time the examiner concluded that the Veteran did not meet the criteria for an official diagnosis of diabetes mellitus, type I or type II.  However, the examiner acknowledged that the Veteran was diagnosed as having "pre-diabetes" in March 2012, at which time the Veteran was placed on a diet.  The examiner emphasized that the Veteran never had two consecutive blood sugars readings  greater than 126 milligrams per deciliter (mg/dL) to meet criteria for diabetes mellitus, type II.  Moreover, the examiner noted that the Veteran did not do home
glucose monitoring and was not followed by any physician for diabetes mellitus, type II.  As such, the examiner concluded that there was no diagnosis of diabetes mellitus during the period on appeal.  

The Veteran also seeks entitlement to service connection for a skin disability, claimed as due to herbicide exposure.  The Board notes that chloracne or other acneform disease consistent with chloracne  are among the diseases for which service connection based on herbicide exposure will be presumed.  A review of his service treatment records does not reveal any diagnosis of or treatment for a skin disability.  Significantly,  his September 1971 Report of Medical History at separation indicated that his skin and lymphatics were within normal limits.  Moreover, there is no diagnosis of a skin disorder at any time since service.  To the contrary, the Veteran's VA treatment records consistently indicated that there was no evidence of rashes, lesions, sores, masses, itching, or pain.  In addition, VA treatment records specifically found that there was no evidence of actinic keratosis, basal cell carcinoma, squamous cell carcinoma, or tinea pedis.  

The Board recognizes that, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

However, the Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328  (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144  (1992).  The Board observes that although the Veteran claims that he has been diagnosed as having diabetes mellitus and a skin disorder, the more probative evidence does not establish the presence of these claimed disabilities. 

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378  (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability, although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no medically competent evidence of current disability with respect to the claimed diabetes mellitus or skin disorder.  The only evidence indicative of these disabilities are the Veteran's own generalized lay statements that are essentially contradicted by the medical evidence explicitly indicating that diabetes mellitus is not present, as well as the lack of medical evidence in the record with respect any skin disorder.  The Board finds that such inconsistencies undermine the Veteran's credibility as a reliable historian. 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the service connection claim for diabetes mellitus was filed in April 2009 while the claim for a skin disability was filed in August 2010; there was no evidence of a clinical disability/diagnosis relating to diabetes mellitus or a skin disability on file at those times (resolved or unresolved), nor has such been presented at any time subsequently since the claims have been pending.  

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  A viable pathology (injury or disease) that would account for his vague complaints has not been established.  In this case, the only evidence in support of the claims is the Veteran's own statements and testimony without any factual foundation that establishes disease or injury related to service.   

Therefore, the Board concludes that there has been no evidence of disability, disease, or residuals of injury presented in this case for which service connection may be granted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for diabetes mellitus and a skin disability must thus be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Arthritis 

The Veteran seeks entitlement to service connection for arthritis, claimed as affecting the back and knees.  However, the Board notes that the Veteran is already service connected for chondromalacia patella, with calcification of the patellar tendon, of the bilateral knees, and receives separate 10 percent evaluations for each knee.  

The Board recognizes that, in general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155 ).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The Board also recognizes that service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  As such, the Board will only consider arthritis symptoms which are separate and distinct from the Veteran' service-connected chondromalacia patella, with calcification of the patellar tendon, of the bilateral knees.

A review of the Veteran's service treatment records does not reveal any diagnoses of or treatment for knee or back symptomatology other than the bilateral chondromalacia patellae for which the Veteran is already service connected.  Significantly, the September 1971 Report of Medical Examination at separation indicated that the Veteran's spine and lower extremities were within normal limits.   

A review of the post-service records reveals that the Veteran was provided with a VA examination in July 2006, at which time he was diagnosed as having residuals of a back injury with cervical and lumbosacral strain.  The examiner attributed the Veteran's symptoms to injuries sustained at his civilian job in January 2004 and February 2005.  An April 2007 radiology report demonstrated patellar hypertrophic spurs and mild narrowing in the right knee.  In addition, a private physician correspondence dated in January 2006 indicated that the Veteran was diagnosed as having a disc bulge at L4-L5 with some foraminal stenosis, while a statement signed by the same private physician in January 2006 diagnosed the Veteran as having lumbar disc herniation.  The Veteran's VA treatment records list degeneration of intervertebral disc, lumbar radiculopathy, and low back pain (lumbago) among his active problems.  

The Veteran was provided with a VA knee examination in February 2014, at which time he was diagnosed as having chondromalacia patellae with calcification of the patellar tendon in both knees, and as having degenerative joint disease of the medial compartment in his right knee.  However, the examiner noted that the Veteran's medial compartment arthritis of the right knee was less likely than not related to his service-connected disability of the bilateral knees.  The examiner explained that the Veteran's service-connected patellofemoral condition of the chondromalacia patellae was not in the medial compartment of the knee, where the arthritis was diagnosed.  Moreover, the examiner emphasized that there was no evidence of similar medial compartment narrowing in the left knee.  As such, the examiner concluded that the right knee arthritis was a separate and unrelated issue of its own which was less likely than not caused by service or aggravated by the Veteran's service-connected disability of the bilateral knees.

The Veteran was also provided with a VA spine examination in February 2014, at which time he was diagnosed as having degenerative disc disease of the lumbosacral spine which was first diagnosed in approximately 2004, as well as congenital spinal stenosis of the lumbar spine which was first diagnosed in 2013.  However, the examiner opined that the Veteran's spine disorders were less likely than not related to his period of active duty service or caused or aggravated by his service-connected knee disorder.  The examiner explained that the Veteran's service-connected knee disorder itself was only mild, and that the Veteran's back symptomatology was directly related to congenital disease and predisposition (stenosis), as well as to the effects of his civilian occupation and aging.  

Accordingly, the evidence reflects that the Veteran's arthritis of the right knee and lumbosacral spine was not manifested in service, within the one year presumptive period after service, or otherwise was related to service to include on a continuity of symptomatology basis, as there are no notations of complaints, symptoms, treatment, or diagnoses relating to his right knee and low back in the service treatment records or in the first year after separation, other than relating to the chondromalacia patellae for which he is already service connected. 

In sum, as there is no documented event or injury in service, other than the symptomatology for which the Veteran is already service connected, there is insufficient evidence to link the onset of the Veteran's current arthritis to service.  Moreover, there is no medical evidence suggesting that his current arthritis was caused or aggravated by his service-connected knee disability.  As noted, the only evidence of record to support the claim are the Veteran's generalized lay statements that relate his current arthritis pain to his service-connected knee disability, which the Board finds to be less probative than the service treatment records and VA examination reports.  

The evidence thus weighs against the claim of service connection for arthritis on a direct or presumptive basis.

Erectile Dysfunction  

The Veteran seeks entitlement to service connection for erectile dysfunction.  Here, the Veteran has competently indicated that he suffers from current erectile dysfunction.  Moreover, a review of the Veteran's service treatment records reveals genitourinary symptomatology in April 1971 that was treated as a possible sexually transmitted disease.  Specifically, on April 20, 1971, the Veteran reported the presence of a burning sensation upon urination for the past 5 days, and reported that his last sexual contact was one week prior.  However, a urinary analysis was negative.  Four days later, on April 24, 1971, the Veteran sought treatment for a rash on his groin which he reported was present for the past two weeks.  However, his September 1971 Report of Medical Examination upon separation indicated that his genitourinary system was within normal limits.  

Post-service treatment records reveal that the Veteran was prescribed a phosphodiesterase type 5 inhibitor by VA for treatment of erectile dysfunction starting in January 2008.  

The Veteran was provided with a VA male reproductive system examination in February 2014, at which time he was diagnosed as having erectile dysfunction.  However, the examiner noted that the Veteran's erectile dysfunction was first noted in approximately 2005, and opined that it was less likely than not that the Veteran's current erectile function was related to events during his military service, and specifically to the genitourinary symptomatology noted in April 1971.  The examiner explained that there was no organic or physiologic basis for attributing his current erectile dysfunction to the symptoms noted in service.  

The evidence fails to show a nexus to the Veteran's military service.  The evidence fails to show that erectile dysfunction had its onset in service or is related to an event, injury or disease in service.  While the Veteran's service treatment records showed treatment for genitourinary symptomatology and a burning sensation upon urination, there is no evidence linking these symptoms to his current erectile dysfunction.  To the contrary, the February 2014 VA examiner expressly opined that these in-service genitourinary symptoms were not related to the Veteran's current erectile dysfunction.  In this case, the contemporaneous service records fail to show that the current erectile dysfunction began during the Veteran's military service or is otherwise related to his service.  Here, the first reported evidence of erectile dysfunction is in 2005, approximately 34 years following his separation from service.  

The overall evidence of record, as discussed above, weighs against a finding of erectile dysfunction being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between erectile dysfunction and his active duty, service connection for erectile dysfunction is not warranted.  

With respect to the Veteran's claims for arthritis and erectile dysfunction, the Board recognizes that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant is competent to say that he experiences back pain, knee pain, and erectile dysfunction, he does not have the expertise to state when his clinical diagnoses first manifested that there is an etiologic relationship between any incident of service and any current disability; rather, a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009). 

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as documentation of the presence of arthritis requires radiographic examination, and as specialized training is required for a determination as to diagnosis and causation of erectile dysfunction, such therefore is not susceptible of lay opinions on etiology.  In addition, medical examination is needed in order to properly attribute pain to arthritis.  Therefore, the Board cannot give any probative weight to the opinions of the Veteran about the origins of his claimed disabilities, as he is not qualified to offer such opinions.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claims for service connection and that service connection for arthritis, diabetes mellitus, a skin disability, and erectile dysfunction are not warranted.  Because the preponderance of the evidence is against the Veteran's service connection claims, the benefit of the doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for a skin disability, claimed as due to herbicide exposure, is denied.

Service connection for arthritis, claimed as affecting the back and knees, is denied.

Service connection for erectile dysfunction is denied.  


REMAND

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder as well as to reopen a previously denied claim for entitlement to service connection for depression.  

A December 2008 rating decision included a denial of entitlement to service connection for depression.  The Veteran submitted a timely notice of disagreement to that denial, but did not submit a formal appeal.  He submitted a new claim for depression in October 2010, as well as a claim for an acquired psychiatric disorder (to include PTSD with memory loss and confusion), and both issues were denied in a July 2011 rating decision.  Although the Veteran addressed the denial of these issues in his August 2011 notice of disagreement, the RO did not address them on subsequently issued statements of the case.  A handwritten note within the claims file indicated that the RO reopened and granted the claim for service connection for depression, but no such rating action appeared in the record.  Due to this procedural history, in its September 2012 decision, the Board added a petition to reopen the claim of entitlement to service connection for depression, as well as a separate claim of entitlement to service connection for an acquired psychiatric disorder (including PTSD with memory loss and confusion) to the title page.  The Board then instructed the AMC to issue the Veteran a statement of the case which addressed his petition to reopen the claim for service connection for depression and the claim of entitlement to service connection for an acquired psychiatric disorder to include memory loss and confusion, accompanied by notification of his appellate rights.  Significantly, the Board emphasized that the Veteran must then perfect an appeal with respect to these issues in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  However, in February 2013, the AMC merely added the issues of entitlement to service connection for depression and an acquired psychiatric disorder together with the other issues in a supplemental statement of the case and did not provide the Veteran with a proper notice of his appellate rights with respect to the issues of new and material evidence to reopen a claim of entitlement to service connection for depression and entitlement to service connection for an acquired psychiatric disorder.  As such, the Veteran did not perfect an appeal with respect to these issues.  

The Board remanded the claims back to the AMC in December 2013, at which time the Board again directed that the Veteran be issued a statement of the case, accompanied by notification of his appellate rights, which addressed his petition to reopen the claim for service connection for depression and the claim of entitlement to service connection for an acquired psychiatric disorder to include memory loss and confusion.  The Veteran was also to be reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the statement of the case.  If the Veteran perfected his appeal, then the AMC was instructed to conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.  However, as emphasized in the Veteran's July 2014 Informal Hearing Presentation, a statement of the case addressing the claims for major depressive and other psychotic disorders was never issued.  
 
The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Here, as the AMC failed to issue the Veteran a statement of the case which addressed his petition to reopen the claim for service connection for depression and the claim of entitlement to service connection for an acquired psychiatric disorder to include memory loss and confusion, accompanied by notification of his appellate rights, the Board finds it necessary to remand these issues in order to preserve the Veteran's due process rights and ensure compliance with its previous September 2012 and December 2013 remand instructions.  Id.  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case, accompanied by notification of his appellate rights, which addresses his petition to reopen the claim for service connection for depression and the claim of entitlement to service connection for an acquired psychiatric disorder to include memory loss and confusion.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the statement of the case. 38 C.F.R. § 20.202 (2014).  If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


